Chrysler Group, LLC and
                                                                      Infinity County Mutual
                                                                            Insurance /s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 17, 2014

                                      No. 04-13-00757-CV

                                       Michael TATSCH,
                                           Appellant

                                                v.

         CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                 Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellee Chrysler Group LLC’s brief was originally due March 24, 2014; however, the
court granted appellee an extension of time until April 23, 2014. Appellee has filed an
unopposed motion asking for an additional thirty days to file its brief.

        We grant the motion and order Chrysler Group LLC’s brief due May 23, 2014 (sixty
days after the original deadline). Appellee is advised that no further extensions of time will be
granted absent a showing of extraordinary circumstances that prevents the timely filing of the
brief. If the brief is not filed by the date ordered, the appeal may be set for submission without
further notice.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court